MEMORANDUM **
Monte C. Hoisington, civilly committed in Washington state as a sexually violent predator, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging defendants violated his due process rights by denying him property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment, because Hoisington failed to create a triable issue as to whether defendants’ decisions regarding his personal property bore no reasonable relationship to the purpose of his commitment, see Seling v. Young, 531 U.S. 250, 265, 121 S.Ct. 727, 148 L.Ed.2d 734 (2001), or were punitive, see Jones v. Blanas, 393 F.3d 918, 932 (9th Cir.2004) (although an individual detained under civil process cannot be subject to conditions amounting to punishment, “[Ilegitímate, non-punitive government interests include ... effective management of a detention facility”).
We decline to consider issues and evidence raised for the first time on appeal. *166.See United States v. Elias, 921 F.2d 870, 874 (9th Cir.1990) (explaining that the appellate court reviews only issues and'documents included in the district court record).
Hoisington’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.